DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS)s submitted on 05/02/2019, 08/06/2019 and 12/23/2019 have been considered by the examiner.

Claim Objections

Claims 20, 23, 24 and 28 are objected to because of the following informalities: 
Applicant has been advised to replace “the CNT suspension” in each of the claims 20, 23, 24 and 28 to – the CNT-polymer suspension – for consistency of the claimed language being used; and 
Applicant has been advised to correct the dependency of the claims 23 and 24 because the claim 22 has been canceled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 3 contains the trademark/trade name “Teflon” in line 6.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polytetrafluoroethylene (PTFE) and, accordingly, the identification/description is indefinite.
Claim 3 further recites the phrase “for example” in lines 2 and 3 which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 14 recites the limitation “an organic solvent” in lines 2 and 3. It renders the claim indefinite because it is unclear whether the organic solvent is included in the solvent which is recited in the referred claim 1 or the organic solvent is different from the solvent in claim 1 and additionally added as a separate component. If it is meant to be different from the solvent in claim 1, then the claim 15 would also be indefinite because the solvent in line 2 is unclear whether it is mean to be the solvent in the claim 1 or the organic solvent in claim 14. 
Since the instant specification discloses that a continuous length of CNT film structure involves making a suspension of CNTs in a liquid, which can include water and/or organic solvent (Pa [0036]), for the purpose of examination, claim 14 has been interpreted as “the solvent comprises an organic solvent, selected from…”.
The remaining dependent claims 15-17 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 14.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13-15, 17-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh (US 2006/0052509).

With respect to claim 1, Saitoh teaches a process for manufacturing a carbon nanotube (CNT)/polymer film structure (“Production Method of Carbon Nanotube Composition” and “Composite”, Pa [0110]-[0115]), comprising the steps of:
i) mixing carbon nanotubes (CNTs), a polymer, and a solvent, using sonication, to form a CNT-polymer suspension (“mix the conducting polymer (a) …, the solvent (b), the carbon nanotubes (c) and other components and irradiate them with ultrasonic waves”, Pa [0110]; “a high molecular weight compound (d), a basic compound (e), a surfactant (f) and a silane coupling agent (g) and/or a colloidal silica (h)”, Pa [0012]);
ii) applying the CNT-polymer suspension onto a flexible carrier (“elastomers”) using a process selected from the group consisting of a solvent cast coating process, a dip coating process, and a spray coating process (“base materials that form a coated film by coating with the carbon nanotube composition in the present invention include…elastomers”, Pa [0112] and “A coated film in the present invention is formed on the surface of a base material by… coating methods using…cast coater… spraying 
iii) applying heat to said applied CNT-polymer suspension and flexible carrier to remove the solvent, to leave a CNT-polymer film over the flexible carrier and form a CNT/polymer film structure (“the coated film can also be heat-treated… the residual amount of the solvent (b) can be further reduced”, Pa [0115]).

With respect to claim 11, Saitoh as applied to claim 1 above further teaches that the CNTs are selected from the group consisting of single wall CNTs (SWCNTs), multi wall CNTs (MWCNTs), and a mixture thereof (Pa [0074]).

With respect to claim 13, Saitoh as applied to claim 1 above further teaches that the polymer (“the conducting polymer (a)” and “a high molecular weight compound (d)”) is selected for the group consisting of a resin and the polymer material is selected from the group consisting of polyimide, epoxy, and combinations thereof (Pa [0080]).

With respect to claim 14, Saitoh as applied to claim 13 above further teaches that the CNTs are dispersed in an organic solvent, selected from the group consisting of N-methyl-2-pyrrolidone (NMP), dimethylformamide (DMF), dimethylacetamide (DMAC), acetone, isopropanol, and methyl ethyl ketone (MEK) (Pa [0072]).

With respect to claim 15, Saitoh as applied to claim 14 above further teaches that the solvent includes water (Pa [0072] and [0073]), and the CNT suspension 

With respect to claim 17, Saitoh as applied to claim 15 above further teaches that the CNTs are dispersed in a basic solution, the base comprising sodium hydroxide (“The basic compound (e)…sodium hydroxide”, Pa [0082] and [0088]).

With respect to claim 18, Saitoh as applied to claim 1 above further teaches that the polymer is a thermoset resin (“polyimide resin”, “epoxy resin”, etc. (Pa [0080]), and where the solvent dilutes the polymer sufficiently to disperse the CNTs (“water or a water-containing organic solvent is used preferably for the solvent (b) in consideration of the solubility of the water soluble conducting polymer and dispersivity of carbon nanotubes (c).”, Pa [0073]).

With respect to claim 19, Saitoh as applied to claim 1 above further teaches that the processing provides a randomly oriented, uniformly distributed CNT structure (“The object of the present invention is to provide a carbon nanotube composition that does not impair the characteristics of the carbon nanotubes itself, allows the carbon nanotubes to be dispersed or solubilized in water, organic solvents, water-containing organic solvents and other solvents, does not cause separation or aggregation of the carbon nanotubes”, Pa [0007]).

With respect to claim 20, Saitoh as applied to claim 1 above further teaches that the step of applying the CNT suspension (“coating methods”, “spraying methods”, and immersion methods such as dipping”, Pa [0114]) would inherently impart a degree of alignment of the CNTs since the CNTs would be aligned as they are applied.

With respect to claim 24, Saitoh as applied to claim 1 above further teaches that the CNT suspension includes a non-conductive filler material (“colloidal silica (h)”), and is selected from the group consisting of nanoparticles (“colloidal silica having a particle diameter within the range of 1 nm to 300 nm”, Pa [0100]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 2006/0052509) as applied to claims 1 and 15 above.

With respect to claim 8, Saitoh as applied to claim 1 above does not specifically teach that the polymer is dissolved in the solvent at a concentration up to the limit of solubility in the solvent. However, Saitoh further teaches that the usage ratio between the polymer and the solvent is preferably 0.001 to 50 parts by mass, and if the ratio exceeds 50 parts by mass, electrical conductivity reaches a peak and does not increase further and viscosity becomes excessively high thereby causing a decrease in the solubilization or dispersion efficiency of the carbon nanotubes (Pa [0101]), that is, 50 parts by mass is the limit of solubility of the polymer in the solvent. Thus, it would have been obvious to one of ordinary skill in the art to select any number of the recited range 

With respect to claim 9, Saitoh as applied to claim 8 above further teaches that the step of mixing is selected from the group consisting of mixing with a high shear mixer, sonicating, or a combination thereof, to disperse the CNTs in the solvent (“an ultrasonic wave device, homogenizer, spiral mixer, planetary mixer, dispenser or hybrid mixer … irradiation of ultrasonic waves in combination with a homogenizer (ultrasonic homogenizer).”, Pa [0110] and “for uniformly dispersing or dissolving the carbon nanotubes (c) in the solvent (b).”, Pa [0111]).

With respect to claim 16, Saitoh as applied to claim 15 above further teaches that the CNTs are dispersed in an acidic solution, the acid selected from the group consisting of sulfuric acid and nitric acid (“Although the conducting polymer (a) can be used as is, the conducting polymer (a) to which an external dopant has been imparted by doping treatment using acid… sulfuric acid and nitric acid”, Pa [0035]).

With respect to claim 23, Saitoh as applied to claim 1 above further teaches that the CNT suspension includes a conductive filler material (“an conducting substance”), for example, carbon fibers, conducting carbon black, graphite and other carbon-based substances, tin oxide, zinc oxide and other metal oxides, and metals such 
One would have found it obvious to provide metals in a fiber form like the carbon fibers for the purpose of being well dispersed in the CNT suspension so as to further improve electrical conductivity.

Claims 2, 3, 6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 2006/0052509) as applied to claim 1 above, and further in view of Wagner et al. (US 2015/0321908).

With respect to claims 2 and 3, Saitoh as applied to claim 1 above teaches the flexible carrier (“the base materials”) on which the carbon nanotube composition is coated (Pa [0112]) and further teaches that a coated film in the present invention is formed on the surface of a base material by a method used for ordinary coating (Pa [0114]), but does not specifically teach that the flexible carrier is nonporous and is unrolled or extruded continuously.
In the same field of endeavor, a continuous film coating system, Wagner teaches that the mixture is applied to the carrier in the form of a wet film in a roll-to-roll process, for example by bar coating, painting, pouring, spinning, spraying, extrusion, (Pa [0031] and [0085]) and the wet film is dried (Pa [0090]) and separated from the carrier (Pa [0031]), and suitable carriers for the production of a polymer film, from which the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saitoh with the teachings of Wagner and incorporate Wagner’s continuous film coating system comprising the coating device, the dryer, and the carrier to Saitoh’s process for the purpose of coating the CNT-polymer suspension on the carrier and drying the coating so as to form the CNT/polymer film structure continuously. Since Wagner does not teaches a porous carrier, and rather teaches additional providing releasing agents or layers in order to separate the formed film from the carrier in a simple manner, one would have found it obvious to use a nonporous carrier for the purpose of the releasing property.

With respect to claim 6, the combination as applied to claim 2 above teaches that the CNT-polymer film structure is a continuous elongated structure.

With respect to claim 28, Saitoh as applied to claim 1 above teaches that a coated film in the present invention is formed on the surface of a base material by a method used for ordinary coating (Pa [0114]), but does not specifically teach that the step of applying the CNT suspension is a batch treatment process or a continuous process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saitoh with the teachings of Wagner and incorporate Wagner’s continuous film coating system comprising the coating device, the dryer, and the carrier to Saitoh’s process for the purpose of coating the CNT-polymer suspension on the carrier and drying the coating so as to form the CNT/polymer film structure continuously. It has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 2006/0052509) as applied to claim 9 above, and further in view of Ma et al. (US 2009/0104361).

With respect to claim 10, Saitoh as applied to claim 9 above teaches that mixing the polymer, the solvent, the CNTs, and other components (Pa [0110]), but does not specifically teaches that the CNTs are first mixed and dispersed in the solvent, and then the polymer is mixed into to the CNT-solvent dispersion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saitoh with the teachings of Ma such that the one would perform dispersing carbon nanotubes in an organic solvent and then mixing the polymer into to the CNT-solvent dispersion for the purpose of preparing the CNT-polymer suspension. It has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742